                               Case 2:18-cv-06789-VAP-GJS Document 71 Filed 01/24/20 Page 1 of 3 Page ID #:512



                                      1 Peter J. Babos, Esq. (SBN134171)
                                          LAW OFFICES OF PETER J. BABOS
                                      2 3731 Wilshire Blvd., Ste. 940
                                          Los Angeles, CA 90010
                                      3 Tel.: (310) 248-4822
                                          Fax: (310) 388-5507
                                      4
                                      5 Attorneys for Defendant SCOTT STANDER
                                          and non-party THE STANDER GROUP, INC.
                                      6
                                      7
                                                                       UNITED STATES DISTRICT COURT
                                      8
                                      9
                                                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

                                     10
                                     11
                                        ROB KOLSON CREATIVE                                    Case No. 2:18-cv-06789 VAP(GJS)
                                     12 PRODUCTIONS, INC.,
                                                                                               DECLARATION OF PETER J. BABOS
                                     13                                                        IN RESPONSE TO COURT’S OSC RE
                                                          Plaintiff,                           PAYMENT OF ATTORNEY’S FEES
LAW OFFICES OF PETER J. BABOS
3731 Wilshire Boulevard, Suite 940




                                     14                                                        SANCTIONS
  Los Angeles, California 90010




                                          v.
                                     15
                                          SCOTT STANDER,                                       [Honorable Gail J. Standish]
         (310) 248-4822




                                     16
                                                         Defendant.
                                     17
                                          _________________________________
                                     18 ______
                                     19
                                     20          Comes Now PETER J. BABOS, attorney for Defendant SCOTT STANDER and
                                     21
                                          non-party THE STANDER GROUP, INC. who responds to the Court’s OSC Re
                                     22
                                     23 Payment of Attorney’s Fees Sanctions by his Declaration as set forth below.
                                     24 ///
                                     25
                                          ///
                                     26
                                     27 ///
                                     28
                                          ______________________________________________________________________________________________________________

                                                     RESPONSE TO COURT ’ S OSC RE ATTORNEY ’ S FEES SANCTIONS BY PETER J . BABOS

                                                                                               -1-
                               Case 2:18-cv-06789-VAP-GJS Document 71 Filed 01/24/20 Page 2 of 3 Page ID #:513



                                      1                          DECLARATION OF PETER J. BABOS
                                      2
                                      3
                                      4          I, PETER J. BABOS, do declare as follows:
                                      5
                                      6
                                      7          1.      I am an attorney at law duly admitted to practice before all the courts in the

                                      8 State of California, including the federal U.S. District Court for the Central District of
                                      9
                                          California, and am attorney of record for Defendant SCOTT STANDER and non-party
                                     10
                                     11 THE STANDER GROUP, INC. herein. I have personal knowledge of the facts and
                                     12
                                          events described herein, and if called as a witness, could and would testify thereto
                                     13
LAW OFFICES OF PETER J. BABOS
3731 Wilshire Boulevard, Suite 940




                                     14 competently and under oath.
  Los Angeles, California 90010




                                     15          2.      On January 15, 2020 this Court ordered me to show cause why I should not
         (310) 248-4822




                                     16
                                          be held in contempt for failure to pay the attorney fees sanctions of $4,227.50 awarded
                                     17
                                     18 jointly and severally against me, non-party The Stander Group, Inc, and Defendant Scott
                                     19
                                          Stander in the Court Order dated October 23, 2019.
                                     20
                                     21          3.      On January 21, 2020, I contacted attorney Richard Uss, counsel for
                                     22
                                          Plaintiff, and offered payment of the sanctions by paying $700 on February 1, 2020
                                     23
                                     24
                                          (including the minimum $200 payment to Plaintiff as ordered by the Court), and $500

                                     25 each and every month thereafter until paid in full. On January 23, 2020, Mr. Uss
                                     26
                                          responded to me in writing that this arrangement would be acceptable. It is my intent to
                                     27
                                     28 see that these monetary sanctions are paid according to the agreed upon schedule.
                                          ______________________________________________________________________________________________________________

                                                      RESPONSE TO COURT ’ S OSC RE ATTORNEY ’ S FEES SANCTIONS BY PETER J . BABOS

                                                                                               -2-
                               Case 2:18-cv-06789-VAP-GJS Document 71 Filed 01/24/20 Page 3 of 3 Page ID #:514



                                      1          4.      I hope and trust that this payment arrangement satisfies Plaintiff, its
                                      2
                                          counsel, and this Court regarding the attorney fee sanctions and apologize for any
                                      3
                                      4 inconvenience and delay in this regard. I respectfully ask the Court to now discharge
                                      5
                                          the OSC against me in this matter.
                                      6
                                      7
                                      8          I declare, under penalty of perjury under the laws of the United States of
                                      9
                                          America, that the foregoing is true and correct.
                                     10
                                     11 Dated: January 24, 2020.
                                     12
                                                                                                 /s/ Peter J. Babos
                                     13
LAW OFFICES OF PETER J. BABOS
3731 Wilshire Boulevard, Suite 940




                                     14
  Los Angeles, California 90010




                                     15
         (310) 248-4822




                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                          ______________________________________________________________________________________________________________

                                                      RESPONSE TO COURT ’ S OSC RE ATTORNEY ’ S FEES SANCTIONS BY PETER J . BABOS

                                                                                               -3-
